SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Standard & Poor’s affirmed its rating on Petrobras Rio de Janeiro, May 16 th , 2014 – Petróleo Brasileiro S.A. – Petrobras informs that Standard & Poor's (S&P) rating agency affirmed today its 'BBB-' corporate credit rating on Petrobras, with stable outlook, keeping the Company’s investment grade rating. The rating affirmed is based on a combination of the company's business risk profile and financial risk profile, as well as liquidity. The business risk profile incorporates the company's strong E&P activities in terms of scale, quality, replacement and access to reserves, in addition to its dominant market position in all aspects of the Brazilian hydrocarbon industry as refining, transportation, and distribution. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 16, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
